823 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Freddie Solomon RAYNOR, Plaintiff-Appellant,v.Buck KNIGHT; Larry Talbert; Orange County Commissioner,Defendant-Appellee.
No. 87-6546
United States Court of Appeals, Fourth Circuit.
Submitted May 15, 1987.Decided June 26, 1987.

Freddie Solomon Raynor, appellant pro se.
Before PHILLIPS, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Freddie Solomon Raynor, a North Carolina inmate, appeals the dismissal of his 42 U.S.C. Sec. 1983 action.  The district court entered judgment against Raynor on December 8, 1986.  Raynor had until January 7, 1987, to file a timely notice of appeal.  See Fed.  R. App.  P. 4(a)(1).  He filed his appeal on January 28, 1987.  This Court lacks jurisdiction to hear Raynor's case.  As the dispositive issues have recently been decided authoritatively, we dispense with oral argument and dismiss the appeal.


2
DISMISSED.